Citation Nr: 0805409	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-22 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including on the basis of exposure to Agent 
Orange.

2.  Entitlement to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to November 1966 
and from July 1967 to July 1969.  He also served for a number 
of years in the Marine Corps reserves.  He died in January 
2004.  The appellant is his widow (surviving spouse).  
She appealed to the Board of Veterans' Appeals (Board) from a 
June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in January 
2004 as a result of metastatic pancreatic cancer.

2.  At the time of his death, the veteran had not established 
service connection for any disabilities.

3.  A disability related to his military service did not 
cause or contribute substantially or materially to his death, 
to include exposure to Agent Orange.




CONCLUSIONS OF LAW

1.  The veteran's death is not attributable to a disability 
incurred in or aggravated by service or one that may be 
presumed to have been incurred in service, including from 
exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.312 (2007).

2.  The requirements are not met for DEA pursuant to Chapter 
35, Title 38, of the United States Code.  38 U.S.C.A. § § 
3501, 3510 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO dated in March 2004 and August 2005 (1) informed the 
appellant about the information and evidence not of record 
that is necessary to substantiate her claims; (2) informed 
her about the information and evidence that VA would obtain 
and assist her in obtaining; (3) informed her about the 
information and evidence she was expected to provide; and (4) 
requested that she provide any evidence in her possession 
pertaining to her claims, or something to the effect that she 
should "give us everything you've got pertaining to your 
claims."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  



In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
did not send a Dingess letter.  Nevertheless, since the Board 
concludes below that the preponderance of the evidence is 
against granting service connection, and therefore DEA as 
well, any question concerning any downstream elements of 
these claims is rendered moot.  So not receiving this 
additional notice is inconsequential and, thus, at most 
harmless error.  See 38 C.F.R. § 20.1102.

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of the notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the appellant was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).



Here, if there was any deficiency in the notice to the 
appellant, the Board finds that the presumption of prejudice 
on VA's part has been rebutted:  (1) based on the 
communications sent to her over the course of this appeal, 
and her responses, she clearly has actual knowledge of the 
evidence she is required to submit and needed to substantiate 
her claim; and (2) based on her contentions she is 
reasonably expected to understand from the notices what was 
needed.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the appellant and her representative.  

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant (or, here, the deceased veteran) 
had a disability, or persistent recurring symptoms of 
disability; (2) indicates the disability or symptoms may have 
been associated with his military service; and (3) contains 
insufficient medical evidence for VA to make a decision on 
the cause-of-death and DEA claims.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  See, too, 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, though, there is no evidence the veteran had pancreatic 
cancer or any other cancer while in service or within the 
applicable presumptive period after his discharge.  
In addition, the only evidence suggesting an etiological link 
between his death and his military service is his appellant-
widow's unsubstantiated lay allegations.  These statements 
are insufficient to trigger VA's duty to provide an 
examination; VA is not obligated to provide an examination 
for a medical nexus opinion where, as here, the supporting 
evidence of record consists only of a lay statement.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

There is no suggestion on the current record there remains 
evidence that is pertinent to the issues on appeal that has 
yet to be obtained.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
appellant with her claims, and that no further action is 
necessary to meet the requirements of the VCAA.

I.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

The appellant-widow believes the veteran's death is 
attributable to his military service, including exposure to 
Agent Orange.  Unfortunately, though, the preponderance of 
the evidence is against her claim, so it must be denied.

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Certain conditions such as pancreatic cancer will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA considers the veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  
A contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  See 38 C.F.R. § 3.312(c).

There are primary causes of death that, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself, of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Here, according to his certificate of death, the veteran died 
in January 2004 from metastatic pancreatic cancer.  At the 
time of his death, he had not established service connection 
for any disabilities, and there is no indication his terminal 
pancreatic cancer had any correlation with his military 
service.

The veteran's service medical records (SMRs) make no 
reference to any complaints, diagnosis, or treatment for 
pancreatic cancer or any other cancer.  A report of medical 
history in March 1967 notes he had "limited exposure and use 
of a radioactive chemical."  The report of his separation 
examination in July 1969, however, indicated that his abdomen 
and viscera were clinically unremarkable, within normal 
limits.  So his service medical records provide no indication 
of any cancer in service.

There also is no indication of pancreatic cancer within the 
one-year presumptive period after the veteran's military 
service ended in July 1969.  The record shows that his 
metastatic squamous cell cancer initially manifested in 
November 1998 and metastasized to his pancreas in November 
2003, only three months prior to his death but some 34 years 
after his separation from active duty military service.  
Indeed, the records show it is likely that his fatal 
pancreatic cancer metastasized from his neck.

The Federal Circuit Court has indicated that such a lengthy 
lapse of time between the end of service and the initial 
manifestation or diagnosis of the condition at issue is a 
factor for consideration in deciding a service-connection 
claim, including a cause-of-death claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).

With respect to the veteran's post-service medical records, 
this evidence suggests there might be an alternative 
explanation for his fatal pancreatic cancer.  Of particular 
note in this regard, a private medical record from Dr. M.J.W. 
dated in September 1998 indicates the veteran had smoked 
cigarettes for some 30 years.  Dr. M.J.W. pointed out the 
mass on the left side of the veteran's neck may have a 
malignancy related to his chronic smoking and lung disease.  
Precedent opinions of VA's General Counsel have discussed the 
cause-and-effect relationship between chronic smoking and the 
eventual development of cancer such as pancreatic cancer.  
See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 
(May 13, 1997).  Indeed, for claims, as here, filed on or 
after June 9, 1998, there is now an express prohibition 
against granting service connection for any disability 
resulting from injury or disease attributable to the use of 
tobacco products.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

On the current record, there simply is no medical evidence 
linking the veteran's death from metastatic pancreatic cancer 
to his military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In her July 2004 notice of disagreement, the appellant-widow 
also claims that Agent Orange exposure in Vietnam caused the 
veteran's terminal pancreatic cancer.  



A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that he or she was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).

A review of the veteran's military personnel records shows no 
indication he served in Vietnam.  While his DD Form 214 
indicates he had nine months of foreign service, his 
personnel records note no disembarkation points in Vietnam.  
Indeed, the records show he was aboard the USS Chilton and 
USS LaSalle that disembarked in Spain, France, Italy, and 
Greece but, once again, not Vietnam.

Even were the Board to assume for the sake of argument the 
veteran served in Vietnam, VA has determined that a positive 
association exists between exposure to herbicides there and 
the subsequent development of the following conditions - 
chloracne, Type II diabetes, non-Hodgkin's lymphoma, soft 
tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda 
(PCT), multiple myeloma, chronic lyphmocytic leukemia, acute 
and subacute peripheral neuropathy, prostate cancer, and 
cancers of the lung, bronchus, larynx and trachea.  See 38 
C.F.R. § 3.309(e).  Hence, the veteran would not receive this 
presumption since pancreatic cancer is not on the list of 
diseases associated with exposure to Agent Orange.  Id.  
Moreover, there is no medical opinion otherwise directly 
linking his death to exposure to Agent Orange.  See Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (indicating the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran, 
or, as here, his widow-appellant, from establishing service 
connection with proof of actual direct causation, i.e., that 
his exposure to Agent Orange eventually led to the 
development of his fatal disability after service).

The appellant-widow's unsubstantiated lay allegations of this 
purported relationship between the fatal pancreatic cancer 
and the veteran's military service are insufficient to 
establish this as fact.  See Woelhaert v. Nicholson, No. 05-
2302 (U.S. Vet. App. August 24, 2007).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While she is competent to 
testify noticing him having stomach discomfort or other 
visible symptoms associated with his terminal pancreatic 
cancer, she is incapable of actually etiologically linking 
his fatal cancer to his military service.  
See Barr v. Nicholson, 21. Vet. App. 303 (2007); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

II.  DEA

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510.  Generally, an 
eligible person is a child or surviving spouse of a person 
who died of a service-connected disability; or a child or 
spouse (or surviving spouse) of a person has (or died from) 
permanent, total disability resulting from a service- 
connected disability.  38 U.S.C.A. § 3501(a).

In this particular case at hand, however, as mentioned, at 
the time of his death the veteran had no service-connected 
disabilities.  It logically follows that he also did not have 
permanent, total service-connected disabilities.  And for the 
reasons discussed, the evidence also does not show he died 
from a service-connected disability.  Consequently, his 
appellant-widow cannot receive DEA.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where the law is dispositive, not the 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement).

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellant-widow's claim 
must be denied for lack of legal merit.  See Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

III.  Conclusion

For these reasons and bases, the preponderance of the 
evidence is against the 
cause-of-death and DEA claims, in turn meaning the doctrine 
of reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board must 
deny the appeal.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for DEA also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


